United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                         January 20, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                              No. 05-60153
                            Summary Calendar



                           NAZIA K. NOORANI,

                                           Petitioner,

                                    versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                           Respondent.

                         --------------------
                 Petition for Review of an Order of
                   the Board of Immigration Appeals
                         USDC No. A79-550-349
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Nazia K. Noorani seeks review of a Board of Immigration

Appeals’   decision     affirming    the     denial   of   a   petition      for

withholding removal by an Immigration Judge and a request for

asylum. Noorani is a native of Pakistan, and is a Shia Muslim. She

points to significant tension in Pakistan between Shia Muslims, a

minority sect,    and   Sunni   Muslims,     the   large   majority    of    the

population. The mosque where Noorani worships was attacked by

Sunnis in 1990 and in 1996. She came to the United States in 1998,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11519
                                -2-

and claims that if she were to return to Pakistan she would be a

victim of escalating violence between the Sunni and Shia sects. The

Immigration Judge denied both the asylum and withholding of removal

claims, and was the BIA adopted and affirmed the decision without

opinion.

     Ordinarily, we review only BIA decisions and do not consider

the decision of the Immigration Judge. Efe v. Ashcroft, 293 F.3d

899, 903 (5th Cir. 2002). Here, however, the BIA adopted the

reasoning of the Immigration Judge and we review the IJ’s decision.

We uphold the Immigration Judge’s decision unless the evidence

compels the opposite outcome. Jukic v. I.N.S., 40 F.3d 747, 749

(5th Cir. 1994).

     The withholding of removal is mandatory if Noorani proves that

her “life or freedom would be threatened ... because of [her] race,

religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. § 1231(b)(3)(A). She must establish a

clear probability that it is “more likely than not” that her life

or freedom would be threatened on return to her country. I.N.S. v.

Stevic, 467 U.S. 407, 429-30 (1987). Noorani has presented evidence

of sporadic attacks on her family mosque with tear gas as recently

as 1996, and general evidence that there is increasing tension

between the two groups. This is insufficient to compel the opposite

outcome of the IJ’s decision. We therefore AFFIRM.